UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4175



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


KEITH JOVAN BARRETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cr-00223-NCT-1)


Submitted:   July 18, 2008                 Decided:   August 13, 2008


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Michael F.
Joseph, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Keith      Jovan   Barrett   pled    guilty    to    one     count   of

possession of a firearm by a convicted felon, 18 U.S.C. § 922(g)(1)

(2000), and was sentenced to ninety-three months in prison. He now

appeals, contending that his sentence violates the Sixth Amendment

because his advisory Guidelines range was based in part on facts

found by the judge based on a preponderance of the evidence.                    We

affirm.

           Barrett’s probation officer assigned a base offense level

of   14.        See   U.S.    Sentencing    Guidelines     Manual        (“USSG”)

§ 2K2.1(a)(6)(A) (2007).        Four levels were added because Barrett

possessed the firearm in connection with another felony offense.

See USSG § 2K2.1(b)(6).       Six levels were added because the offense

involved an assault on a law enforcement officer.                       See USSG

§ 3A1.2(c)(1).        Three levels were subtracted based on Barrett’s

acceptance of responsibility.        See USSG § 3E1.1.          Barrett’s total

offense level was 21, his criminal history category was VI, and his

advisory Guidelines range was 77-96 months in prison.

           At     sentencing,     Barrett      objected    to     the     factual

description of the offense in the presentence report (PSR) and to

the enhancements for assault and using the firearm in connection

with another felony. The district court heard testimony from

Officer Joseph Sellers of the Sanford Police Department.                  Sellers

testified that when he reached to pat down the right side of


                                    - 2 -
Barrett’s body following a traffic stop, Barrett pulled out a

firearm.    The men struggled and fell to the ground.                During the

altercation, Barrett said to Sellers, “I’m going to shoot you. I’m

going to kill you.”       Barrett fled the scene after Sellers pulled

out his own weapon.

            On the basis of this testimony, the district court found

by a preponderance of the evidence that the enhancements applied,

and the court adopted the PSR.              Barrett now contends that the

enhancements were erroneously applied because the facts supporting

them were neither admitted by him nor found by a jury beyond a

reasonable doubt.        We have held that a district court does not

violate the Sixth Amendment by making such factual findings by a

preponderance of the evidence as long as the factfinding does not

enhance the sentence beyond the maximum term specified in the

statute of conviction.         United States v. Morris, 429 F.3d 65, 72

(4th Cir. 2005).       See also Rita v. United States, 127 S. Ct. 2456,

2465-66 (2007).     Barrett’s sentence does not exceed the ten-year

statutory    maximum     to    which   he   was   subject.    See    18    U.S.C.

§ 924(a)(2) (2000).

      Barrett’s    sentence       is    procedurally    and     substantively

reasonable, and the district court did not abuse its discretion in

imposing sentence.      See United States v. Gall, 128 S. Ct. 586, 594-

97 (2007) (stating standard of review).            Accordingly, we affirm.

We   dispense   with    oral    argument    because   the    facts   and   legal


                                       - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -